DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 02, 2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 3: the phrase “having a longitudinal axis and a circular cross-section transverse to the longitudinal axis” is unclear because it is not explicit whether this refers to either the housing, the chamber, or the ampoule.  However, Lines 11-12 recite those limitations belong to the ampoule. Lines 2-3 of the Claim should be reworded: “a cylindrical ampoule of a liquid to be dispensed, the ampoule having a longitudinal axis and a circular cross section transverse to the longitudinal axis” or something that positively recites the geometry of the ampoule. 
Appropriate correction is required.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9-11, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tufts et al. (U. S. Publication 2004/0179888) hereinafter Tufts. 
Regarding Claim 1, Tufts discloses (see Paragraphs 24, 25, 29, 36, 39, 42, 44, 45, Figures 1, 4, 5, 9, and 10) a liquid dispenser (10; see Paragraph 24 and Figure 1) comprising: a housing (12) defining a chamber (22; see Paragraph 42 and Figure 10) for receiving a cylindrical ampoule (14 or 15; see Paragraph 25) of a liquid (“various liquids such as medicaments, cleansing agents, cosmetics, polishes or the like”; see Paragraph 25) to be dispensed having a longitudinal axis and a circular cross section transverse to the longitudinal axis (“elongated cylinders each with a central longitudinal axis”; see Paragraph 25), the housing further defining an outlet (46)  to enable the liquid to be dispensed from the chamber; an actuator (26; see Paragraph 36 and Figure 4) displaceable relative to the housing; a section (40; see Paragraphs 39 and 44) of the housing being adapted to permit a least a section of the actuator (36) to be displaced into the chamber to apply a force to the ampoule (see Paragraph 29); and the chamber has a cross sectional area greater than a cross sectional area of the ampoule and dimensioned to allow deformation of the ampoule when the force is applied (see Paragraph 45), where the chamber has an elliptical cross sectional area transverse to 
Regarding Claim 2, Tufts further discloses (see Figure 10) a shape of the cross section of the chamber (22) is different from a shape of the cross section of the ampoule (14 or 15).
Regarding Claim 4, Tufts further discloses (see Figure 10) wherein the housing (12) further comprises one or more elongate ribs (17) extending longitudinally of the chamber (22).
Regarding Claim 9, Tufts further discloses (see Paragraph 39) the actuator (26) is reversibly displaceable (via hinge 38; see Paragraph 39) relative to the housing (12).
Regarding Claim 10, Tufts further discloses (see Paragraph 36) the actuator (26) is hingedly (via hinge portion 38) mounted to the housing (12).
Regarding Claim 11, Tufts further discloses (see Paragraph 39) the actuator (26) is biased away from the housing (12; via opposite forces from the thin wall 40 as well ampoules 14 and 15).
Regarding Claim 15, Tufts further discloses (see Paragraph 27) the housing (12) comprises a substantially cylindrical (generally oval or elliptical which is substantially cylindrical) hollow body.
Regarding Claim 16, Tufts further discloses (see Paragraph 27) the housing (12) is rigid (high density polyethylene).
Regarding Claim 17
Regarding Claim 20, Tufts further discloses (see Paragraph 26) the ampoule (14 or 15) comprises a breachable wall.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boone et al. (U. S. Publication 2006/0049203; previously of record) hereinafter Boone in view of Tufts (U. S. Publication 2004/0179888).
Regarding Claim 1, Boone discloses (see Paragraphs 60, 62, 64, 66 Figures 2-4, MF4A and MF4B) a liquid dispenser (100) comprising: a housing (110) defining a chamber (130) for receiving a cylindrical ampoule (150; 150 is from Leung, U.S. Pat. Number 5,928,611; previously of record; which “the entire disclosure of which is incorporated herein by reference:’ see “Paragraph 66) of a liquid (152) to be dispensed, the housing further defining an outlet (190) to enable the liquid to be dispensed from the chamber; an actuator (120 and 122) displaceable relative to the housing; a section of the housing being adapted to permit a least a section (122) of the actuator to be displaced into the chamber to apply a force to the ampoule; and the chamber has a cross sectional area greater than a cross sectional area of the ampoule (see Figure 4) and dimensioned to allow deformation of the ampoule when the force is applied, where the chamber has an elliptical cross sectional area (see MF4A and MF4B below).
   
    PNG
    media_image1.png
    797
    407
    media_image1.png
    Greyscale
                             
    PNG
    media_image2.png
    722
    422
    media_image2.png
    Greyscale
		 

	However, Boone does not disclose the chamber has an elliptical cross sectional area transverse to the longitudinal axis of the ampoule and coextensive with the circular cross sectional area of the ampoule.
	Tufts teaches a liquid applicator with multiple glass ampoules that are fractured to release liquid (see abstract); wherein a cylindrical ampoule (14 and/or 15) of a liquid (“liquids such as medicaments, cleansing agents, cosmetics, polishes or the like”; see Paragraph 25) to be dispensed having a longitudinal axis and a circular cross section transverse to the longitudinal axis (“Ampoules 14 and 15 are illustrated as elongated cylinders each with a central longitudinal axis”; see Paragraph 25 and Figure 4); and the chamber (22) has an elliptical cross sectional area transverse to the longitudinal axis of the ampoule and coextensive with the circular cross sectional area of the ampoule (see Paragraphs 27, 28, and Figure 10) in the same field of endeavor for the purpose of providing more fluid to dispensed by having multiple ampoules used simultaneously as opposed to one at a time (see Paragraph 7).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Boone’s chamber to have an elliptical cross sectional area transverse to the longitudinal axis of the ampoule and coextensive with the circular cross sectional area of the ampoule as taught by Tufts in order to enable multiple ampoules to be crushed to dispense more fluid simultaneously.
Regarding Claim 5
Regarding Claim 6, Boone further discloses (see Paragraph 62 and Figure 2) the actuator (120) comprises an abutment (122) shaped and dimension to pass through the window (opening of 114 and 116 allowing 122).
Regarding Claim 7, Boone further discloses (see Paragraph 62 and Figure 2) the actuator comprises a cantilever arm (120) projecting from the housing (110).
Regarding Claim 8, Boone further discloses (see Paragraph 62 and Figure 2) the abutment (122) is located at or adjacent (Merriam-Webster defines adjacent as “near” or “not distant” which the abutment is not distant from either the free end or hinged end of 120) to a free end of the cantilever arm (120).
Regarding Claim 13, Boone further discloses (see Paragraph 63 and Figure 2) the outlet comprises a nozzle (190) in fluid communication with the chamber (130).
Regarding Claim 17, Boone further discloses (Paragraph 60, Figures 1, and 2) the ampoule (150) of a liquid (152) shaped and dimensioned to be received in the chamber (see Figure 1 and 2).
Regarding Claim 18, Boone further discloses (Paragraph 69, Figures 2, and 3) a cartridge (160) in which the ampoule (150) is retained, the cartridge being shaped and dimensioned to be received in the chamber (130).
Regarding Claim 19, Boone further discloses (see Figures 2 and 3) the cartridge (160) has a circular cross section.
Claims 11, 12, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Boone (U. S. Publication 2006/0049203; previously of record) and Tufts (U. S. Publication 2004/0179888) as applied to claim 7 above, and further in view of Stenton (U. S. Publication 2004/0254561; previously of record).
Regarding Claims 11 and 12, Boone/Tufts discloses all the elements of the Claim 7 as stated above including a hinged actuator.
However, Boone/Tufts do not disclose except the actuator is biased away from the housing or made from resiliently deformable material.
Stenton teaches (see Paragraph 23 and Figure 2) in the same field of endeavor, a liquid dispenser device having an actuator connected to the housing via a living hinge wherein the actuator (224a) is biased away from the housing (102; see Figure 2 and Paragraph 23.; “[the actuators] engage the operator's fingers to receive therefrom inwardly-directed pressure-that is, pressure in the direction of the applicator”; see Figure 2. Shows the ampoule as well as the flexible connective bridge bias the actuator 224a radially away from the center of the housing and the housing; therefore the operator must overcome the bias of the staring position of the flexible connective bridge and structural integrity of the ampoule in order to move to the actuator radially inward to actuate the system). As to Claim 12, a portion of the actuator (224a) is formed from a resiliently deformable material (see Paragraph 23: “the attachment is preferably by way a flexible connective bridge” allowing it to be deformed to actuate the mechanism and break the ampoule). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known pivoting mechanism, a living hinge, in Stenton for another pivoting mechanisms, a pin hinge, as taught in Boone since Stenton teaches that a living hinge is a suitable alternative to a pin hinge to allow the actuator to be moved between a set position as well as be flexible to allow the operator to transmit force to move the actuator. The substitution of the living 
Regarding Claim 14, Boone further discloses (see Paragraph 64 and Figure 2) the nozzle (192) is releasably retained (via 194) on the housing (110) in order to permit access to the chamber (130).
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Thursday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771